Case 2:20-cv-01258-NIQA Document 1 Filed 03/03/20 Page 1 of 20

IS 44 (Rev. 02/19)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor su
provided by local rules of court. This form, approved by the Judicial Conference of the

ppyement the filing and service of pleadings or other papers as required by law, except as
nited States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORAL)

 

I. (a) PLAINTIFFS

TERESA SMITH individually and on behalf of all persons similarly
situated

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN US. PLAINTIET CASES)

(c) Attomeys (Firm Name, Address, and telephone sue .
Sarah R. Schalman-Bergen, Camille Fundora Rodriguez

Berger Montague PC, 1818 Market Street, Suite 3600
Philadelphia, PA 19103; 215-875-3000

Philedeloiis

DEFENDANTS
365 HEALTH SERVICES, LLC

County of Residence of First Listed Defendant Plulade [pig
(IN US. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED

NOTE:

Attormeys (if Known)

 

 

Il. BASIS OF JURISDICTION (piace an "x" in One Box Only
% 3

O 1 US. Government

Plaintiff

Federal Question
(U.S. Government Not a Party)

O 2 US. Government
Defendant

O04 Diversity
(Indicate Citizenship of Parties in Item HD)

 

Til.

CITIZENSHIP OF PRINCIPAL PARTIES (Place an 1" ti One Box for Plamuff
(For Diversity Cases Onhy and One Box for Defendany
PTF DEF PTF DEF
Citizen of This State oO | GO I Incorporated or Principal Place o4 oad
of Business In This State
Citizen of Another State QO 2 O 2 Incorporated ane Principal Place o05 05
of Business In Another State
Citizen or Subject of a 03 O 3 Foreign Nation o6 O86

Foreign Country

 

IV. NATURE OF SUIT (Ptuce an x" in One Box Only)

 

Click here for: Nature of Suit Code Descriptions.

 

 

 

 

 

 

 

 

 

 

 

 

| CONTRACT. TORTS FORFEITURE/PENALTY. BANKRUPTCY. OTHER STATUTES
O 110 Insurance PERSONAL INJURY PERSONAL INJURY  |0 625 Drug Related Seizure O 422 Appeal 28 USC 158 O 375 False Claims Act
O 120 Marine OC 310 Airplane O 365 Personal Injury - of Property 21 USC 881) | 423 Withdrawal O 376 Qui Tam (31 USC
O 130 Miller Act 0 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729%(a))
O 140 Negotiable Instrument Liability O 367 Health Care/ OF 400 State Reapportionment
O 150 Recovery of Overpayiment | 0 320 Assault. Libel & Pharmaceutical » TY RI O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights © 430 Banks and Banking
O 151 Medicare Act CO) 330 Federal Employers’ Product Liability O 830 Patent O 450 Commerce
O 152 Recovery of Defaulted Liability O 368 Asbestos Personal O 835 Patent - Abbreviated O 460 Deportation
Student Loans © 340 Marine Injury Product New Drug Application |O 470 Racketeer Influenced and
(Excludes Veterans) O 345 Marine Product Liability O 840 Trademark Corrupt Organizations
O 153 Recavery of Overpayment Liability PERSONAL PROPERTY LABOR URITY 0 480 Consumer Credit
of Veteran's Benefits © 350 Motor Vehicle 0 370 Other Fraud 7710 Fair Labor Standards O 861 HIA (1395 ff) © 485 Telephone Consumer
© 160 Stockholders’ Suits © 355 Motor Vehicle © 371 Truth in Lending Act O 862 Black Luny (923) Protection Act
© 190 Other Contract Product Liability 380 Other Personal 0 720 Labor/Management 0 863 DIWC/DIWW (405(z)) | 490 Cable/Sat TV
O 195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVI O 850 Securities/Commodities/
O 196 Franchise Injury O 385 Property Damage O 740 Railway Labor Act O 865 RSI (405(z)) Exchange
O 362 Personal Injury - Product Liability O 751 Family and Medical C1 890 Other Statutory Actions
Medical Malpractice _ __ Leave Act O 891 Agticultural Acts
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|0 790 Other Labor Litigation FEDERAL TAX SUITS O 893 Environmental Matters
O 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: 0 791 Employee Retirement O 870 Taxes (U.S. Plaintiff 7 895 Freedom of Information
O 220 Foreclosure 441 Voting O 463 Atien Detainee Income Security Act or Defendant) Act
OF 230 Rent Lease & Ejectment 0 442 Employment 1 510 Motions to Vacate CF 871 IRS—Third Party O 896 Arbitration
O 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 O 899 Administrative Procedure
© 245 Tort Product Liability Accommodations O 530 General Act/Review or Appeal of
O 290 All Other Real Property 0 445 Amer. w/Disabilities - | 535 Death Penalty IMMIGRATION Agency Decision

Employment
CO 446 Amer. w/Disabilities -

Other:
© 540 Mandamus & Other

0 462 Naturalization Application

OD 950 Constitutionality of

State Statutes

Other
7 448 Education

O 550 Civil Rights

0 555 Prison Condition

0 560 Civil Detainee -
Conditions of
Confinement

 

0 465 Other Immigration
Actions

 

 

 

 

 

V. ORIGIN (Place an “X" in One Box Only

a Original 112 Removed from
Proceeding State Court

OG 3° Remanded from o4

Appellate Court

Reinstated or © 5 Transferred from © 6 Mullidistrict O 8 Multidistrict
Reopened Another District Litigation - Litigation -
(sped) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are fling (Me not cite jurisdictional statutes unless diversity

 

 

 

Fair Labor Standards Act, 29 USC Sec. 201, et seq.
VI. CAUSE OF ACTION Brief deseription of cause: .
Unpaid overtime compensation
VII. REQUESTED IN (4 CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv,P JURY DEMAND: M Yes ONo
VIII. RELATED CASE(S)

IF ANY (See instructions): JUDGE DOCKET NUMBER -
DATE SIGNATURE OF EE a
03/03/2020

 

FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP

JUDGE MAG, JUDGE
Case 2:20-cv-01258-NIQA Document 1 Filed 03/03/20 Page 2 of 20
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM

(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

sae 1322 N. 76th St., Philadelphia, PA

 

Address of Defendant: 601 Walnut Street, #718, Philadelphia, PA

 

Philadelphia, pA

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [| nol ¥|
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [_] No
pending or within one year previously terminated action in this court?

3, Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [ ] No
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal. or pro se civil rights Yes [ No LY
case filed by the same individual?

I certify that, to my knowledge, the within case (1) is /
this court except as noted above.

pare, 03/03/2020

t related to any case now pending or within one year previously terminated action in

  
 

206211

 

Attorney-at-Law / Pro Se Plaintiff Attorney 1.D, # (if applicable)

 

 

CIVIL: (Place a V in one category only)
Federal Question Cases: Diversity Jurisdiction Cases:

Indemnity Contract, Marine Contract, and All Other Contracts Insurance Contract and Other Contracts

 

A, B.
Ct Ol i!
[] 2. FELA [) 2. Airplane Personal Injury
[] 3. Jones Act-Personal Injury [] 3. Assault, Defamation
CL] 4. Antitrust ( 4. Marine Personal Injury
5. Patent [] 5. Motor Vehicle Personal Injury
H 6. Labor-Management Relations [J 6. Other Personal Injury (Please specifiy)
C1 7. Civil Rights [) 7. Products Liability
[J 8. Habeas Corpus [] 8. Products Liability - Asbestos
9. Securities Act(s) Cases [) 9. All other Diversity Cases
H 10. Social Security Review Cases (Please specify):
11. All other Federal Question Cases
(Please specify): Fair Labor Standards Act

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

, Sarah R. Schalman-Bergen

. counsel of record or pro se plaintiff, do hereby certify:

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[ Relief other than monetary damages is sought.

oare. 03/03/2020 206211

 

Attorney-c-Lant' / Pro Se Plaintiff Attorney 1D, # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ, GOY (5 2018)

 
Case 2:20-cv-01258-NIQA Document 1 Filed 03/03/20 Page 3 of 20

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM
Teresa Smith, et al. : CIVIL ACTION

Vv

365 Health Services, LLC NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants, (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus -- Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security -- Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration ~ Cases required to be designated for arbitration under Local Civil Rule 53.2. (_ )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. )

(e) Special Management ~- Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or mtense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

management cases.) )
(f) Standard Management ~ Cases that do not fall into any one of the other tracks.
03/03/2020 Sarah Schalman-Bergen ___ Plaintiff
Date Attorney-at-law Attorney for
215-875-3000 215-875-4604 sschalman-bergen@bm.net
Telephone FAX Number E-Mail Address

(Cty. 660) 10/02
Case 2:20-cv-01258-NIQA Document 1 Filed 03/03/20 Page 4 of 20

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TERESA SMITH individually and on behalf :

of all persons similarly situated, : Civil Action No.:
Plaintiff, : Complaint — Class & Collective Action
Vv. : Jury Trial Demanded

365 HEALTH SERVICES, LLC,
Defendant.
CLASS AND COLLECTIVE ACTION COMPLAINT
INTRODUCTION

Plaintiff Teresa Smith (“Plaintiff’ or “Smith’), through her undersigned counsel,
individually and on behalf of all persons similarly situated, file this Class and Collective Action
Complaint against 365 Health Services, LLC (“Defendant” or “365 Health Services”), seeking all
available relief under the Fair Labor Standards Act of 1938, 29 U.S.C. § 201 et seg. (“FLSA”),
Pennsylvania state law, and common law. The following allegations are made on personal
knowledge as to Plaintiff and on information and belief as to others.

Despite the Pennsylvania Supreme Court’s clear ruling in Bayada Nurses, Inc. v. Dep’t of
Labor, 607 Pa. 517 (2010), that third-party home health agencies must pay their home health aides
overtime compensation under Pennsylvania law, the U.S. Department of Labor’s January 1, 2015
revised FLSA regulations. 365 Services failed to pay Plaintiff and other home health aides the
proper overtime compensation.

JURISDICTION AND VENUE
1, Jurisdiction over Plaintiff's FLSA claims are proper under 29 U.S.C. § 216(b) and

28 U.S.C. § 1331.
Case 2:20-cv-01258-NIQA Document 1 Filed 03/03/20 Page 5 of 20

Ds This Court has supplemental jurisdiction over Plaintiff's state and municipal law
claims under 28 U.S.C. § 1367 because those claims derive from the same nucleus of operative
facts as Plaintiff's FLSA claim.

Ge Venue in this Court is proper pursuant to 28 U.S.C. § 1391 because the events
giving rise to Plaintiff's claims occurred within the Eastern District of Pennsylvania (‘District’)
and Defendant conducts business in that District.

PARTIES

4, Plaintiff Teresa Smith “Plaintiff” or “Smith”) is an individual currently residing in
Philadelphia, Pennsylvania. Plaintiff worked for 365 Health Services as a home health aide,
performing home care support and services to elderly and disabled clients in Philadelphia,
Pennsylvania from approximately May 2018 to October 2019. Pursuant to 29 U.S.C. § 216(b),
Plaintiff has consented in writing to be a plaintiff in this action. See Ex. A.

Ds Defendant 365 Health Services, LLC (“Defendant” or “365 Health Services”), is a
Pennsylvania limited liability company with its corporate offices located in Philadelphia,
Pennsylvania and Bala Cynwyd, Pennsylvania. 365 Health Services is a provider of home care
services to individuals.

6. 365 Health Services employed Plaintiff and has employed and continues to employ
similarly situated persons.

7. Plaintiff and similarly situated employees performed work for 365 Health Services
in Philadelphia, Pennsylvania.

8. 365 Health Services engages in commerce as defined in 29 U.S.C. § 203 and
employs individuals engaged in commerce. See 29 U.S.C. § 202(a).

9. Throughout the relevant period, 365 Health Services annual gross volume of
Case 2:20-cv-01258-NIQA Document 1 Filed 03/03/20 Page 6 of 20

business exceeded $500,000.
CLASS DEFINITIONS

10. Plaintiff brings Count I of this lawsuit pursuant to the FLSA, 29 U.S.C. § 216(b),
as a collective action on behalf of herself and the following similarly situated persons:

All persons who were employed by 365 Health Services, LLC (“365 Health

Services”) as home health aides in the United States who had their hourly wage rate

reduced at any time during their employment between March 3, 2017 and the

present (the “FLSA Collective”).

11. Plaintiff brings Counts II, III, and IV of this lawsuit as a class action pursuant to
Fed. R. Civ. P. 23 on behalf of herself and the following class:

All persons who were employed by 365 Health Services, LLC (365 Health

Services”) as home health aides in Pennsylvania who had their hourly wage rate

reduced at any time during their employment between March 3, 2016! and the

present (the “Pennsylvania Class”).

12. The FLSA Collective and the Pennsylvania Class are collectively referred to as the
“Classes” or “Class Members.”

13. Plaintiff reserves the right to redefine the FLSA Collective or the Pennsylvania
Class prior to notice or class certification, and thereafter, as necessary.

FACTS

1. From approximately May 2018 to October 2019, Plaintiff was employed as a home
health aide by 365 Health Services in Philadelphia, Pennsylvania.

Da 365 Health Services employed Plaintiff and Class Members to provide home care

support to its elderly and disabled clients.

3, 365 Health Services employs home health aides, such as Smith, to perform a variety

 

' The statute of limitations on Plaintiff's unjust enrichment claims under Pennsylvania law are four
(4) years. Accordingly, Count IV of the Complaint goes back to March 3, 2016.

3
Case 2:20-cv-01258-NIQA Document 1 Filed 03/03/20 Page 7 of 20

of services—including medication management, incontinent care, light housekeeping, bathing,
dressing, grooming, ambulation assistance, and meal assistance among other services—to elderly
and disabled clients in this District and, upon information and belief, elsewhere in Pennsylvania.

4, As a home health aide, Plaintiff assisted clients with dressing, personal care, meals
preparation, light housekeeping, exercise, and reminded clients to take their medications. These
activities consistently comprised of more than ninety (90%) percent of Smith’s total hours worked
each workweek. Other Class Members performed the same or substantially similar job duties.

Br 365 Health Services’ home health aides are trained employees, and 365 Health
Services holds them out to the public as such.

6. Plaintiff and Class Members provided domestic services in or about the private
homes of 365 Health Services’ clients.

7. 365 Health Services is not a householder under 34 P.A. Code § 231.1. Instead,
Plaintiff and Class Members performed work in or about the private dwellings of 365 Health
Services’ clients for 365 Health Services in 365 Health Services’ pursuit of a trade, occupation,
profession, enterprise, or vocation.

8, Plaintiff and Class Members were paid an hourly rate and 365 Health Services did
not properly compensate Plaintiff and Class Members for hours worked over forty (40) in a
workweek at the correct rate.

or Based on information and belief, 365 Health Services has a policy whereby it will
decrease a home health aides’ regular rate of pay solely because he or she is scheduled to work
more than forty hours per week.

10. Whether home health aides are scheduled to work more or less than forty hours, the

nature of the work they perform is identical.
Case 2:20-cv-01258-NIQA Document 1 Filed 03/03/20 Page 8 of 20

11. However, 365 Health Services decreases the rate of pay merely because the work
is scheduled such that statutory overtime be will be worked.

12. The sole purpose of this policy is to reduce 365 Health Services’ costs and increase
in profits by paying home health aides less than the regular rate of compensation and overtime that
they were promised when they were hired.

13. During her employment, Plaintiff and other Class Members’ regular rate of pay was
lowered when their anticipated workweek would exceed more than forty (40) per week.

14. | The work Plaintiff performed in those overtime weeks was identical to the work
she performed during regular hours and during those weeks in which she did not work in excess
of 40 in the workweek.

15. | The decrease in her hourly rate was based on the number of hours worked and
solely to avoid payment of overtime based on the true regular rate.

16. At the outset of her employment, 365 Health Services told Smith that her hourly
rate was $12.00 per hour, and that she would be paid on an hourly basis. Based on her promised
hourly rate, Smith’s overtime premium rate at one and one-half (1 ’2) times her regular rate should
have been $18.00 per hour.

17. Based on information and belief, after approximately December 21, 2018, to avoid
paying the appropriate rate of $18.00, 365 Health Services paid Smith at a different/decreased
hourly rate of pay for each pay period following December 16, 2018.

18. The only difference in her work after December 16, 2018 was that she was
scheduled to work more than forty hours per week.

19. For example, Smith was paid $12.00 per hour for the pay period of December 9,

2018 through December 15, 2018; and $10.50 per hour for the following pay periods.
Case 2:20-cv-01258-NIQA Document 1 Filed 03/03/20 Page 9 of 20

20. For the pay period of December 16, 2018 through December 22, 2018, Smith was
paid $10.50 per hour for 40 hours, and $15.75 for all hours over 40 in a workweek.

21, Smith did not agree to a reduced rate of pay that differed from her previously
established rate of pay of $12.00 per hour and does not recall executing documents agreeing to the
lower rate of pay.

22. 365 Health Services did not properly pay Plaintiff and Class Members overtime
compensation for hours worked over forty (40) per workweek based upon their lawful regular rate
of pay.

23. No good faith dispute or contest exists as to the entitlement of Plaintiff and Class
Members to overtime compensation based upon their previously established hourly rate.

24. It is undisputed that home health aides are eligible for overtime compensation. See
Bayada Nurses, Inc. v. Dep’t of Labor, 607 Pa. 527 (2010); Home Care Ass’n of Am. v. Weil, 799
F.3d 1084 (D.C. Cir. 2015), cert. denied, 136 S. Ct. 2506 (2016).

25. — It has long been settled that where a rate has been agreed upon as applicable to a
particular type of work the parties cannot lawfully agree that the rate for that work shall be lower
merely because the work is performed during the statutory overtime hours, or during a week in
which statutory overtime is worked. See 29 C.F.R. § 778.316.

26. As a home health care agency, 365 Health Services was or should have been aware
of the Bayada decision and 365 Health Services’ obligation to pay its home health aides, including
Plaintiff and Pennsylvania Class members, overtime based upon their lawful regular rate of pay.
Instead, 365 Health Services ignored these obligations and failed to pay overtime based upon their
lawful regular rate of pay to Plaintiff and the Pennsylvania Class.

27. 365 Health Services willfully and recklessly disregarded federal and state law by
Case 2:20-cv-01258-NIQA Document 1 Filed 03/03/20 Page 10 of 20

failing to properly compensate Plaintiff and the FLSA Collective for hours worked in excess of
forty (40) during the workweek based upon their lawful regular rate of pay.

28. Based on information and belief, 365 Health Services continues its practices of
failing to pay its home health aides proper overtime compensation at the correct rate.

29. It would be unjust for 365 Health Services to retain the unpaid wages and overtime
wages that should have been paid to Plaintiff and Class Members.

COLLECTIVE ACTION ALLEGATIONS UNDER THE FLSA

30. Plaintiff brings this lawsuit pursuant to 29 U.S.C. § 216(b) as a collective action on
behalf of herself and the FLSA Collective as defined above.

31. Plaintiff desires to pursue her FLSA claim on behalf of all individuals who opt in
to this action pursuant to 29 U.S.C. § 216(b).

32. Plaintiff and the FLSA Collective are “similarly situated” as that term is used in
29 U.S.C. § 216(b) because, inter alia, all such individuals currently work or have worked pursuant
to 365 Health Services’ common business and payroll practices as described herein, and, as a result
of such practices, have not been paid overtime compensation based upon their lawful regular rate
of pay as described herein. Resolution of this action requires inquiry into common facts, including,
inter alia, 365 Health Services’ common compensation and payroll practices.

33. These similarly situated employees are known to 365 Health Services, readily
identifiable, and can be easily located through 365 Health Services’ business records.

34. 365 Health Services employs and has employed many FLSA Collective members.
These similarly situated current and former employees may be readily notified of this action
through U.S. mail and/or other reasonable means, and allowed to opt in to this action, pursuant to

29 U.S.C. § 216(b), for the purpose of collectively adjudicating their claims for unpaid wages,
Case 2:20-cv-01258-NIQA Document 1 Filed 03/03/20 Page 11 of 20

liquidated damages, interest, attorney’s fees, and costs under the FLSA.
CLASS ACTION ALLEGATIONS

35. Plaintiff brings this action as a class action pursuant to Fed. R. Civ. P. 23 on behalf
of herself and the Pennsylvania Class.

36. | The members of the Pennsylvania are so numerous that joinder of all members is
impracticable. Upon information and belief, there are more than forty (40) members of the
Pennsylvania Class.

37. There are questions of law and fact common to the proposed Pennsylvania Class,
which predominate over any questions affecting only individual Pennsylvania Class members,
including, without limitation, whether 365 Health Services has violated and continues to violate
Pennsylvania law through its policies and practice of not paying its home health aide employees
proper overtime compensation based upon their lawful regular rate of pay.

38. Plaintiff's claims are typical of the claims of Pennsylvania members in the
following ways, without limitation: (a) Plaintiff is a member of the Pennsylvania Class;
(b) Plaintiffs claims arise out of the same policies, practices, and course of conduct that form the
basis of the claims of the Pennsylvania Class; (c) Plaintiff’s claims are based on the same legal
and remedial theories as those of the Pennsylvania Class and involve similar factual circumstances;
(d) there are no conflicts between the interests of Plaintiff and other Pennsylvania Class members;
and (e) the injuries suffered by Plaintiff are similar to the injuries suffered by other Pennsylvania
Class members.

39. Plaintiff will fairly and adequately represent and protect the interests of the
Pennsylvania Class because there are no conflicts between the claims of Plaintiff and those of other

Pennsylvania Class members, and Plaintiff's claims are typical of the claims of the Pennsylvania
Case 2:20-cv-01258-NIQA Document 1 Filed 03/03/20 Page 12 of 20

Class. Plaintiff's counsel is competent and experienced in litigating class actions and other
complex litigation, including wage and hour cases like this one.

40. Class certification is appropriate under Fed. R. Civ. P. 23(b)(3) because questions
of law and fact common to the Pennsylvania predominate over any questions affecting only
individual Pennsylvania members.

41. Class action treatment is superior to other available methods for the fair and
efficient adjudication of the controversy alleged herein. Such treatment will permit a large number
of similarly situated persons to prosecute their common claims in a single forum simultaneously,
efficiently, and without the duplication of effort and expense that numerous individual actions
would entail. No difficulties are expected to be encountered in the management of this class action
that would preclude its maintenance as a class action, and no superior alternative exists for the fair
and efficient adjudication of this controversy. The Pennsylvania Class is readily identifiable from
365 Health Services’ own employment records. Prosecution of separate actions by individual
members of the Pennsylvania Class would create the risk of inconsistent and varying adjudications
with respect to individual Pennsylvania Class members that would establish incompatible
standards of conduct for 365 Health Services.

42. A class action is superior to other available methods for adjudication of this
controversy because, without limitation: (a) joinder of all members ts impractical; (b) the amounts
at stake for many of the Pennsylvania Class members, while substantial, are not great enough to
enable those Pennsylvania Class members to maintain separate suits against 365 Health Services;
(c) Plaintiff is not aware of any litigation concerning the controversy alleged herein already begun
by any Pennsylvania Class member against Defendant; (d) it is desirable to concentrate the

litigation of the Pennsylvania Class members’ claims in the Eastern District of Pennsylvania
Case 2:20-cv-01258-NIQA Document 1 Filed 03/03/20 Page 13 of 20

because substantially the majority of the alleged wrongdoing took place in that District,
Defendant’s place of business is located in that District, and substantially the majority of the
Pennsylvania Class members reside in that District; and (e) the Pennsylvania Class members do
not have special interests in individually controlling the prosecution of separate actions because
the prosecution of Plaintiff's claims will fairly and adequately protect the interests of the
Pennsylvania Class members and Plaintiff does not expect the litigation of individualized defenses
or theories of recovery.

43. Without a class action, 365 Health Services will retain the benefit of its
wrongdoing, which will result in further damages to the Pennsylvania Class. Plaintiff envisions no

difficulty in the management of this action as a class action.
COUNT I

Violations of the FLSA
(On Behalf of Plaintiff and the FLSA Collective)

44, All previous paragraphs are incorporated as though fully set forth herein.

45. | The FLSA requires that covered employees be compensated for all hours worked
exceeding forty (40) in a workweek at a rate no less than one and one-half (12) times the regular
rate at which they are compensated (the “overtime wage’). See 29 U.S.C. § 207 and 29 C.F.R. §
552.100.

46. The FLSA defines “employer” broadly to include “any person acting directly or
indirectly in the interest of an employer in relation to an employee....” 29 U.S.C. § 203(d).

47. 365 Health Services is subject to the wage requirements of the FLSA because 365
Health Services is an “employer” under 29 U.S.C. § 203(d).

48. At all relevant times, 365 Health Services was an “employer” engaged in
“commerce” within the meaning of the FLSA, 29 U.S.C. § 203, 29 U.S.C. § 202(a), and 29 C.F.R.

§ 552.100.
10
Case 2:20-cv-01258-NIQA Document 1 Filed 03/03/20 Page 14 of 20

49. During all relevant times, Plaintiff and the FLSA Collective were covered
employees entitled to the FLSA’s above-described protections. See 29 U.S.C. § 203(e).

50. From the effective date of the DOL Final Rule, Plaintiff and the FLSA Collective
are entitled to be paid overtime wages for hours worked exceeding forty (40) in a workweek
pursuant to 29 U.S.C. § 207 and 29 C.F.R. § 552.100.

51. 365 Health Services, pursuant to its policies and practices, failed to properly pay
overtime wages to Plaintiff and the FLSA Collective as required by the FLSA.

52. Specifically, 365 Health Services decreased Plaintiff and FLSA Collective
Members’ regular rate of pay solely because statutory overtime would be worked. See 29 C.F.R.
§ 778.316; see also 29 C.F.R. § 778.500(b).

53. 365 Health Services knowingly failed to properly compensate Plaintiff and the
FLSA Collective overtime wages in violation of 29 U.S.C. §§ 206 and 207.

54, In violating the FLSA, 365 Health Services acted willfully and with reckless
disregard of clearly applicable FLSA provisions.

55. Pursuant 29 U.S.C. § 216(b), employers, such as 365 Health Services, who fail to
pay an employee wages in conformance with the FLSA shall be liable to the employee for the
overtime wages based upon their lawful regular rate of pay, an additional equal amount as
liquidated damages, reasonable attorney’s fees, and costs of the action.

COUNT II

Violations of the Pennsylvania Minimum Wage Act
(On Behalf of Plaintiff and the Pennsylvania Class)

 

56. All previous paragraphs are incorporated as though fully set forth herein.
57. The Pennsylvania Minimum Wage Act of 1968, 43 P.S. §§ 333.101 ef seq.

(““PMWA”), requires that covered employees be compensated for all hours worked in excess of

1]
Case 2:20-cv-01258-NIQA Document 1 Filed 03/03/20 Page 15 of 20

forty (40) per workweek at a rate not less than one and one-half (1%) times the regular rate at
which they are compensated. See 43 P.S. § 333.104(c) and 34 Pa. Code § 231.41.

58. 365 Health Services is subject to the minimum wage and overtime requirements of
the PMWA because 365 Health Services is an employer under 43 P.S. § 333.103(g).

59. During all relevant times, Plaintiff and the Pennsylvania Class were covered
employees entitled to the PMWA’s above-described protections. See 43 P.S. § 333.103(h).

60. 365 Health Services’ compensation practices applicable to Plaintiff and the
Pennsylvania Class failed to comply with 43 P.S. § 333.104(c) and 34 Pa. Code § 231.41.

61. 365 Health Services failed to compensate Plaintiff and the Pennsylvania Class at a
rate of one and one-half (14) times their regular hourly wage for hours worked in excess of forty
(40) per workweek based upon their lawful regular rate of pay, in violation of 43 P.S. § 333.104(c)
and 34 Pa. Code § 231.41.

62. Pursuant 43 P.S. § 333.113, employers, such as 365 Health Services who fail to pay
an employee wages in conformance with the PMWA shall be liable to the employee for the unpaid
wages and interest, and court costs and attorneys’ fees incurred in recovering those unpaid wages.

COUNT III
Violations of the Pennsylvania Wage Payment and Collection Law
(On Behalf of Plaintiff and the Pennsylvania Class)

 

63. All previous paragraphs are incorporated as though fully set forth herein.

64. The Pennsylvania Wage Payment and Collection Law, 43 P.S. §§ 260.1 et seq.
(““PWPCL”), requires that employers pay covered employees all wages due, including overtime
wages. See 43 P.S. § 260.3(a).

65. | The PWPCL requires that employers have on an established and agreed upon rate

of pay for their employees. Under the PWPCL, the rate of pay must be established at the time of

12
Case 2:20-cv-01258-NIQA Document 1 Filed 03/03/20 Page 16 of 20

hiring. See 43. P.S. § 260.4.

66. 365 Health Services failed to compensate Plaintiff and the Pennsylvania Class at
the designated rate of pay; instead it reduced the rate of pay in order to avoid paying overtime at
1.5 times the employees’ rate of pay — in the case of Smith, $12.00 an hour for an overtime rate of
$18.00 an hour.

67. 365 Health Services is subject to the wage payment requirements of the PWPCL
because 365 Health Services is an “employer” under 43 P.S. § 260.2(a).

68. During all relevant times, Plaintiff and the Pennsylvania Class were covered
employees entitled to the PWPCL’s above-described protections.

69. 365 Health Services failed to compensate Plaintiff and the Pennsylvania Class
overtime based upon their lawful regular rate of pay for hours worked more than forty (40) in a
workweek, in violation of the PWPCL, 43 P.S. § 260.3.

70. 365 Health Services is not permitted by state or federal law, or by order of a court
of competent jurisdiction, to withhold or divert any portion of Plaintiff's and the Pennsylvania
Class’ wages that concern this lawsuit

71. Pursuant 43 P.S. §§ 260.9(a) and 260.10, employers, such as 365 Health Services,
who fail to pay an employee wages in conformance with the PWPCL shall be liable to the
employee for the unpaid wages, liquidated damages, and reasonable attorneys’ fees incurred in
recovering the unpaid wages.

72. 365 Health Services is in violation of Pennsylvania law by failing to pay Plaintiff
and the Pennsylvania Class for overtime based upon their lawful regular rate of pay.

COUNT IV
Unjust Enrichment

(On Behalf of Plaintiff and the Pennsylvania Class)

73. All previous paragraphs are incorporated as though fully set forth herein.

13
Case 2:20-cv-01258-NIQA Document 1 Filed 03/03/20 Page 17 of 20

74. 365 Health Services has received and benefited from the uncompensated labors of
Plaintiff and the Pennsylvania Class such that to retain said benefit without compensation would
be inequitable and rise to the level of unjust enrichment.

75. At all relevant times, 365 Health Services devised and implemented a plan to
increase its earnings and profits by fostering a scheme of securing work from Plaintiff and the
Pennsylvania Class without properly paying compensation for overtime at the proper rate.

76. Contrary to all good faith and fair dealing, 365 Health Services induced Plaintiff
and the Pennsylvania Class to perform work in excess of forty hours per week while failing to
properly compensate them for all hours worked as required by law, including overtime hours at
the proper rate.

77. By reason of having secured the work and efforts of Plaintiff and the Pennsylvania
Class without proper compensation as required by law, 365 Health Services enjoyed reduced
overhead with respect to its labor costs, and therefore realized additional earnings and profits to
its own benefit and to the detriment of Plaintiff and the Pennsylvania Class. 365 Health Services
retained and continues to retain such benefits contrary to the fundamental principles of justice,
equity, and good conscience.

78. Accordingly, Plaintiff and the Pennsylvania Class are entitled to judgment in an

amount equal to the benefits unjustly retained by 365 Health Services.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff seeks the following relief on behalf of herself and all others similarly
situated:

a. An order certifying this litigation to proceed as an FLSA collective action pursuant
to 29 U.S.C. § 216(b);

14
Case 2:20-cv-01258-NIQA Document1 Filed 03/03/20 Page 18 of 20

b. Prompt notice, pursuant to 29 U.S.C. § 216(b), of this litigation to all potential
FLSA Collective members;

c. An order certifying this litigation to proceed as a class action pursuant to Fed. R.
Civ. P. 23 on behalf of the Pennsylvania Class;

d. Back pay damages (including unpaid overtime compensation, unpaid spread of
hours payments, and unpaid wages) and prejudgment interest to the fullest extent
permitted under the law;

e. Liquidated damages and penalties to the fullest extent permitted under the law;

f. Litigation costs, expenses, and attorneys’ fees to the fullest extent permitted under
the law; and

g. Such other and further relief as this Court deems just and proper.

JURY DEMAND

Plaintiff demands a trial by jury for all issues of fact.

Dated: March 3, 2020 Respectfully submitted,

Mee

Sarah R. Schalman-Bergen (PA 206211)
Camille Fundora Rodriguez (PA 312533)
BERGER MONTAGUE PC

1818 Market Street, Suite 3600
Philadelphia, PA 19103

Telephone: (215) 875-3000

Facsimile: (215) 875-4604
sschalman-bergen@bm.net
crodriguez@bm.net

Ryan Allen Hancock

WILLIG, WILLIAMS & DAVIDSON
1845 Walnut Street, 24th Floor
Philadelphia, PA 19103

Telephone: (215) 656-3679

Facsimile: (215) 561-5135
thancock@wwdlaw.com

Attorneys for Plaintiff and the Proposed
Classes

15
Case 2:20-cv-01258-NIQA Document 1 Filed 03/03/20 Page 19 of 20

Exhibit A
DocuSign Envelope 1 GARE S04 EAM APPaN OG odnocument 1 Filed 03/03/20 Page 20 of 20

CONSENT TO JOIN AND AUTHORIZATION TO REPRESENT
Pursuant to the Fair Labor Standards Act, 29 U.S.C. § 216(b)

1. I consent and agree to pursue my claims under the Fair Labor Standards Act, 29 U.S.C.
§§201, et seq. (“FLSA”) arising out of my work with 365 Health Services, LLC and/or related entities
and individuals (“365 Health Services”).

 

2. I worked for 365 Health Services from on or about May 2018 (month, year)
to on or about _ September 2019 (month, year). During this time, I worked for Amazon/365 Health
Services in the following state(s): Pennsylvania

3, I understand that this lawsuit is brought under the FLSA. I hereby consent, agree, and
“opt in” to become a plaintiff herein and to be bound by any judgment by the Court or any settlement of
this action.

4. I hereby designate Berger Montague PC, at 1818 Market Street, Suite 3600, Philadelphia,

Pennsylvania 19103 (“Plaintiff's Counsel”), to represent me for all purposes in this action or any
subsequent action against 365 Health Services.

5. ] also designate the named Plaintiff in this action, the collective action representative, as
my agent to make decisions on my behalf concerning the litigation, including the method and manner of
conducting this litigation, entering into settlement agreements, entering into an agreement with Plaintiff's
Counsel concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.

Ah by:
. Y hal
Signature: =$5300558604348F..

 

 

 

 

 

Date: 1/31/2020

Teresa M Smith
Name:
Adress
Telephone: Eli ia
Blind: Fisiine Sei yd

 

COMPLETE AND RETURN TO:
BERGER MONTAGUE PC
ATTN: Stefana Klipa
1818 Market Street, Suite 3600
Philadelphia, PA 19103
Tel: (215) 875-3005
Fax: (215) 875-4604
Email: sklipa@bm.net
